Citation Nr: 1454352	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  11-31-141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for anxiety disorder prior to March 31, 2011, and a rating in excess of 50 percent since.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension, secondary to service-connected anxiety disorder.  

5.  Entitlement to an initial disability rating in excess of 10 percent for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2012, the Veteran and his wife presented testimony at a hearing at the RO before a Decision Review Officer (DRO).  

The issues of entitlement to an initial disability rating in excess of 50 percent since March 31, 2011 for the anxiety disorder to a higher initial rating diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 31, 2011, the Veteran's anxiety has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  The Veteran's bilateral hearing loss is related to active service.  

3.  The Veteran's tinnitus is related to active service.  

4.  The preponderance of the evidence shows that hypertension is not related to service, there is no evidence of hypertension within one year of service separation, and hypertension was not caused or aggravated by a service-connected disability. 


CONCLUSIONS OF LAW

1.  Prior to March 31, 2011, the criteria for the assignment of a disability evaluation of 30 percent, but not higher, for anxiety have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9413 (2014).

2.  The criteria for the establishment of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014). 

3.  The criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).

4.  Hypertension was not incurred in or aggravated by service, may not be presumed to have been incurred in service and was not caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Proper notice under this law includes informing the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  In this case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters sent in December 2009 and March 2011 advised the Veteran of the evidence and information necessary to substantiate his claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records, and VA and private treatment records, have been obtained and considered.  The Veteran has not identified any additional, outstanding relevant records that have not been requested or obtained relevant to the claim for service connection for hypertension.   

Additionally, the Veteran was afforded VA examinations in March 2011, December 2012, and October 2013.  The Veteran has not alleged that these examinations are inadequate for rating purposes.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claims and no further examinations are necessary.  

The Veteran has been afforded a hearing before DRO at the RO in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the DRO noted that basis of the prior determinations and noted the elements of the claims that were lacking.  In addition, the DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the DRO hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

Thus, the Board finds that VA has fully satisfied the duty to assist, and it may proceed to an adjudication of the claims.

II.  Higher Rating For Anxiety

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App 119 (1999).  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Relevant to this decision, a November 2011 rating decision granted service connection for anxiety disorder, not otherwise specified, and assigned a 10 percent rating effective from November 25, 2009, to March 31, 2011.  The Veteran's anxiety is currently rated pursuant to Diagnostic Code 9400.  

Under this criteria, a 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 50 percent evaluation is warranted when occupational and social impairment is found with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 10 percent evaluation is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  When determining the appropriate disability evaluation to assign, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed.Cir.2013).

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).

A GAF of 31 to 40 is assigned where there is "some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

In examining the evidence in this case, the Board concludes that the evidence supports a finding that the Veteran's anxiety more nearly approximates the criteria for the assignment of an initial 30 percent disability rating for the period prior to March 31, 2011.   

Private treatment records from Dr. Henderson during this initial period on appeal note only a diagnosis of generalized anxiety disorder and the use of medication.  No discussion as to the severity of the symptoms associated with this disorder was included.  There are no VA treatment records relevant to this claim prior to March 31, 2011.  

The Veteran was afforded a VA psychiatric examination in March 2011.  At this examination, the examiner noted the Veteran is taking medication for his anxiety and depression symptoms.  The Veteran reported labile affect with mood swings, anger, yelling, screaming, but denied any physical acting out.  He also reported feeling tense, uptight, anxious, worried, edgy and irritable.  The Veteran also stated he felt depressed, helpless, and frustrated but not hopeless.  He denied suicidal and homicidal ideations.  In addition, the Veteran reported problems staying asleep and recurrent dreams related to his military service.  

The mental status examination revealed the Veteran was clean, neatly groomed, and appropriately dressed.  His speech was clear and spontaneous, and activity was unremarkable.  His attitude was cooperative, affect appropriate, but blunted.  His mood was described as depressed, anxious, and dysphoric.  The examiner noted that the Veteran's attention was intact, and he was oriented to person, time, and place, with unremarkable thought process and content.  There was no evidence of delusions, hallucinations, obsessive/ ritualistic behavior, and he understands the outcome of his behavior.  His memory was also noted as normal.  A GAF score of 70 was assigned, which is indicative of mild symptoms.  The examiner ultimately concluded that the Veteran's prognosis is good with regular treatment, including individual therapy to help him cope with anxiety and depression.  The examiner also commented that the Veteran has had some difficulty in social relationships, but he does have a good relationship with his wife, children and relatives.  However, the Veteran has limited friends.  As for any impact on his ability to work, the VA examiner indicated the Veteran retired in 2004 after 40 years at Alleghany Power in a management position because he was eligible due to age.  There is no further indication the Veteran's anxiety impacts his employability.  

In correspondence of record, the Veteran stated that he is irritable and sometimes difficult to live with.  He also reported that he has problems sleeping due to nightmares.  Further, he stated he suffers from bouts of anger.  

In claims seeking higher ratings, a Veteran's lay report may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (stating that "as a layperson, the appellant is competent to provide information regarding the visible, or otherwise observable, symptoms of disability").

Here, the Veteran's competent and credible report of the symptomatology associated with his anxiety disorder are consistent with the findings of the March 2011 VA examiner, including in terms of their relative severity.  Indeed, the Board finds these allegations of the frequency and severity of the Veteran's symptoms to be both competent and credible since uncontradicted, even by medical findings of record, and, thus, probative.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (indicating the Board cannot determine lay evidence lacks credibility merely based on the absence of any contemporaneous medical evidence such as actual treatment records).  See, too, Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (indicating medical evidence is not always or categorically required to support a claim, and that the type and amount of evidence required - medical versus lay - is dependent on the type of condition at issue).

Noting that the Veteran approximates, but does not fully meet, the criteria for a 30 percent rating, the Board also points out that the criteria for a rating higher than 30 percent are neither approximated nor met during this initial time period.  The Veteran's GAF score of 70 depicts only mild symptoms, at most.  Furthermore, the Veteran does not exhibit symptoms of flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Although the Veteran stated that his anxiety strained his relationships and he is difficult to live with, he is still able maintain his relationship with his family.  Therefore, at no time does the evidence support assigning a higher 30 percent rating, so the Board cannot further "stage" this rating.  See Fenderson, 12 Vet. App. at 125-26.  

Based on the evidence above, the Board finds that the severity of the overall disability approximates a 30 percent rating for the Veteran's anxiety disorder.  As shown by the evidence, the Veteran exhibits symptoms of depressed mood, anxiety, and nightmares.  He has been noted to have problems with primarily social functioning and anxiety symptoms of irritability, recurrent nightmares, and mildly impaired concentration and attention.  The Board also finds that his symptoms were fairly consistent during this period on appeal; therefore, the 30 percent rating is granted for the period prior to March 31, 2011.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria assigned for anxiety sufficiently contemplate the Veteran's symptoms.  The Veteran's anxiety is characterized by manifestations that are contemplated in the applicable rating criteria.  With respect to anxiety, the rating criteria expressly allow for consideration of any symptoms resulting from this disorder with the focus being on the resulting level of occupational and social impairment.  Because the schedular rating criteria for anxiety allow for consideration of any symptoms arising from the disorder, the Board finds the Veteran's symptoms are contemplated by the schedular rating criteria.  The Board does not find that the Veteran has described other functional effects with respect to his disability that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of the relevant symptomatology associated with his disability is consistent with the degree of disability addressed by the evaluation of 30 percent.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.

Finally, the Court has held that entitlement to total disability based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, for the period prior to March 31, 2011, neither the evidence of record nor the Veteran has indicated that his anxiety impacts his ability to work.  Accordingly, for this initial period on appeal, Rice considerations are inapplicable in this case.  

III.  Service Connection for Hypertension

The Veteran contends that his hypertension is either directly due to his military service, or secondarily by way of his service-connected anxiety disorder.  When determining whether service connection is warranted, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Further, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309, such as hypertension.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other specifically enumerated disorders, including hypertension, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor involves consideration of whether the opinion is supported by a reasoned analysis.

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether the weight of the evidence supports the claim, or the weight of the positive evidence in favor of the claim is in relative balance with the weight of the negative evidence against the claim, and the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other issue, that reasonable doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2014). 

The Veteran's service treatment records are silent regarding a diagnosis of hypertension during his military service.  In fact, the Veteran's March 1964 entrance examination indicated he had low blood pressure.  Thereafter, his February 1967 separation examination is silent concerning a diagnosis of hypertension.  

VA and private treatment records note he was first diagnosed with hypertension in 2002 and has received treatment for hypertension since that time.  In February 2009, Dr. McKnight, a private physician, noted the Veteran's long standing history of hypertension.  

A November 2012 private treatment record from Dr. Henderson confirmed the Veteran's diagnosis of hypertension, and also stated the Veteran was in Vietnam and has frequent nightmares.  Dr. Henderson further stated that this could be a contributing factor to the Veteran's hypertension.  No additional rationale was provided by Dr. Henderson.  There are no other opinions attributing the Veteran's hypertension to either his military service or to his service-connected anxiety disorder in his VA or private treatment records.  

Further, there is no medical evidence of hypertension in the year after the Veteran's period of service, or for many years thereafter.  As noted, the first post-service evidence of hypertension, or elevated blood pressure readings, was not until 2002, many years after the Veteran's period of service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran was initially scheduled for a VA examination in December 2012 concerning this claim for service connection.  The VA examiner noted the Veteran's report that he was diagnosed with hypertension in the 1970s.  A specific date of diagnosis was not provided by the VA examiner.  Following a review of the claims file, a physical examination, and an interview of the Veteran, the examiner determined that the diagnosed hypertension was not caused by or a result of the Veteran's military service.  As rationale, the examiner noted the Veteran was not diagnosed with hypertension in service, or within one year of separation.  Further, the examiner noted that the Veteran has a documented diagnosis of moderate to severe obstructive sleep apnea, which is a known risk factor for the development of hypertension.  The VA examiner referenced current medical literature to support his assertions.  

In October 2013, an addendum opinion was obtained to determine whether the Veteran's hypertension, diagnosed as essential hypertension, is caused or aggravated by his service-connected anxiety disorder.  The VA examiner noted that medical literature lists many different factors that are felt to be risk factor for essential hypertension, such as obesity, dyslipidemia obesity, and obstructive sleep apnea.  The examiner noted that acute anxiety can cause elevated blood pressure but there is no evidence in the literature that chronic anxiety causes chronic elevation in blood pressure.  Based on this, the VA examiner concluded that it is less likely as not that a diagnosis of essential hypertension is caused by or permanently aggravated by the service connected chronic anxiety.  

The Board finds the medical opinions offered by the December 2012 and October 2013 VA examiners, collectively, are more probative than the statement provided by Dr. Henderson.  The Board acknowledges the November 2012 statement from Dr. Henderson that found the Veteran's nightmares could be a contributing factor to hypertension.  However, the Board finds the December 2012 and October 2013 VA examiners' opinions more probative evidence as to whether the Veteran's diagnosed hypertension is attributable to his military service or to a service connected disability because these opinions were provided after a review of the record on appeal and supported by medical literature, as well as the evidence found in the claims file, unlike Dr. Henderson's November 2012 opinion.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence).  

Regarding specifically the question of secondary service connection, there must be:  (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Here, however, the October 2013 VA examiner specifically determined there is no medical evidence of a nexus (i.e., link) between the Veteran's hypertension and his service-connected hypertension and offered sufficient rationale for this opinion.  Therefore, entitlement to service connection on a secondary basis is not established.  Id.  

Finally, the Board has considered the Veteran's and other lay statements in support of his claim.  The Veteran is certainly competent to state when he was initially diagnosed with this disorder and in what order he received his diagnoses of anxiety and hypertension, although he has never argued that anxiety predated his hypertension diagnosis.  Further, lay witnesses are also competent to report when they learned he was diagnosed with this disorder, or to any identifiable symptoms.  Lay persons, however, are not competent to attribute this disability to either a diagnosis of anxiety, or his military service.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  He also is not competent to state what caused any underlying symptoms.  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  However, the Federal Circuit Court also went on to hold in Buchanan that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Even in other precedent cases the Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Because the preponderance of the evidence shows that the Veteran's hypertension is not attributable to the Veteran's military service under any theory of entitlement, service connection must be denied. 

III.  Service Connection for Hearing Loss and Tinnitus

The Veteran contends that he has bilateral hearing loss and tinnitus due to in-service acoustic trauma.  Specifically, the Veteran stated exposure to rifle fire and ordinances, without the use of hearing protection resulted in his hearing loss and tinnitus.  The Board notes the Veteran's military personnel record shows confirmed service in the Republic of Vietnam during the Vietnam War.  In addition, the Veteran's separation examination, dated in February 1967, showed a 15 decibel shift at the 2000 Hertz level for the right ear.  While the Veteran did not have hearing loss pursuant to the provisions in 38 C.F.R. § 3.385 during his military service, the 15 decibel shift at the 2000 Hertz level is an indication of some degree of hearing loss at separation.  Therefore, it is conceded the Veteran suffered acoustic trauma during service as a result of noise exposure.  

Further, the Veteran has been currently diagnosed with bilateral hearing loss and tinnitus under the provisions of 38 C.F.R. § 3.385.  See December 2012 VA examination.  The remaining question is whether the hearing loss and tinnitus are related to the Veteran's military service.  

The only medical opinions of record concerning the etiology of the Veteran's diagnosed hearing loss and tinnitus are those found in the December 2012 VA examination.  The VA examiner opined that the Veteran's current bilateral hearing loss was less likely than not related to military service.  In support of this opinion, the examiner cited to the Veteran's service treatment records, including the February 1967 separation examination, and determined that, aside from the 15 decibel shift for the right ear at the 2000 Hertz level, hearing was normal bilaterally.  However, there is no requirement that the Veteran demonstrate hearing loss in service in order to prevail in a service connection claim for hearing loss disability.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Therefore, the Board finds this medical opinion has no probative value. 

Further, the VA examiner concluded that tinnitus is less likely as not caused by or a result of military noise exposure because the Veteran essentially had no hearing loss at discharge.  The examiner did not provide a rationale for the opinion.  A medical opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board finds this opinion also has no probative value. 

The Veteran is competent to report that he experienced hearing loss and tinnitus after being exposed to acoustic trauma during his military service.  Additionally, when resolving doubt in the Veteran's favor, the Board finds that his statements of experiencing hearing loss and tinnitus since service are credible.  Consequently, the only probative and persuasive evidence is the Veteran's lay statements regarding the commencement of his hearing loss and tinnitus in service after acoustic trauma.  The Board finds that the evidence is at least in equipoise.  Thus, any benefit of the doubt is granted in the Veteran's favor.  Service connection is warranted for bilateral hearing loss and tinnitus. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.

ORDER

Effective November 25, 2009, and prior to March 31, 2011, a 30 percent rating for anxiety disorder is granted, subject to the law and regulations governing payment of monetary benefits.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for hypertension is denied.  


REMAND

The Veteran seeks a rating in excess of 50 percent since March 31, 2011, for his anxiety disorder.  The Veteran's anxiety was last examined by VA in December 2012.  There are significant VA treatment records associated with the claim file concerning mental health treatment which are dated through August 2014.  These records are after the most recent VA examination, and indicate on-going treatment relevant to his claim.  Further, he has consistently indicated that he believes his disability is more severe than the currently assigned rating reflects.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature and severity of his anxiety disorder.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

On remand, the RO should also obtain and associate with the claims file any relevant VA treatment records concerning the Veteran's service-connected anxiety disorder dated since August 2014.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, in an August 2014 rating decision, the RO granted entitlement to service connection for diabetes mellitus, and assigned an initial rating of 10 percent.  In October 2014, the Veteran submitted a notice of disagreement (NOD) with respect to the initial rating assigned.  See 38 C.F.R. § 20.201 (2014).  To date, the RO has not issued the Veteran a statement of the case (SOC) with respect to that claim.  Under the circumstances, the Board is obliged to remand the issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional and relevant VA treatment records pertaining to the Veteran's service-connected psychiatric disability dated since August 2014.

2.  The RO should notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his anxiety disorder.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records regarding the Veteran's claim, schedule the Veteran for a VA examination in order to assess the current nature and severity of his anxiety disorder for the period since March 31, 2011.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner must state in the examination report that the claims file was reviewed. 

All necessary tests should be performed.  The examiner must also discuss the impact of the Veteran's anxiety disorder on his ability to secure and follow a substantially gainful occupation for the period prior to and since March 31, 2011.

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

4.  Issue the Veteran an SOC as to his claim seeking entitlement to an initial rating in excess of 10 percent for diabetes mellitus, to include notification of the need to timely file a substantive appeal to perfect his appeal on that issue.

5.  Finally, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


